 



EXHIBIT 10.2
FIRST AMENDMENT TO
SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS FIRST AMENDMENT TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
(this “Amendment”) is entered into effective as of October 14, 2005, by and
between CancerVax Corporation, a Delaware corporation (the “Company”), and
Dennis Van Epps (“Executive”).
     WHEREAS, the Company and Executive desire to amend that certain Second
Amended and Restated Employment Agreement dated as of November 15, 2004, between
the Company and Executive (the “Original Agreement”), to to extend the term of
such agreement.
     NOW, THEREFORE, in consideration of the various covenants and agreements
hereinafter set forth, the parties hereto agree as follows:
     1. Amendment to Section 2. Section 2 of the Original Agreement is hereby
restated in its entirety to read as follows:
          “2. Employment Period. Subject to the provisions for earlier
termination hereinafter provided, Executive’s employment hereunder shall be for
a term (the “Employment Period”) commencing on the Effective Date and ending on
November 25, 2008.”
     2. No Other Amendments. Except as expressly provided for in this Amendment,
no other term or provision of the Original Agreement is amended or modified in
any respect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

                  CANCERVAX CORPORATION    
 
           
 
  By:   /s/ David F. Hale
 
   
 
           
 
  Name:   David F. Hale    
 
           
 
           
 
  Title:   President and CEO    
 
           

         
 
  /s/ Dennis Van Epps
 
Dennis Van Epps    

